Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 14 July 1781
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  Sir
                     
                     Head Quarters near Dobbs’ Ferry July 14th 1781
                  
                  I have been duly favored with your Letter of the 6th Inst. from Fort Herkemar.
                  Under the present situation of our affairs at the Northward, I do not know, what could have been done, prefarable to the measures you have fallen upon—Without materials, or the Means to erecting New Fortifications, it was certainly the wisest plan to repair the Old Ones, & to give all the additional strength to them, which we possibly could in our circumstances—Strong Block Houses, & other fortified Houses will be a great security against the incursion of small parties of the Enemy.
                  I have written to Genl Clinton & Colo. Willet, respecting the Artillery & Stores you mention.  With great regard I am Sir Your Hble Servt.
                  
               